—In a support proceeding pursuant to Family Court Act article 4, the petitioner appeals from an order of the Family Court, Westchester County (Tolbert, J.), dated December 6, 1996, which denied his objections to an order of the same court (Herold, H. E.), dated June 24, 1996, which, after a hearing, dismissed his petition for the downward modification of maintenance and child support payments.
Ordered that the order is affirmed, with costs.
The evidence supports the court’s determination that the husband is currently earning more money than he represented he was earning in the stipulation of settlement. Consequently, he has failed to carry his burden of showing that he has suffered an “unanticipated and unreasonable change in circumstances” so as to justify a downward modification of his support obligations (see, e.g., Matter of Brescia v Fitts, 56 NY2d 132; Reiffv Reiff, 240 AD2d 646; Matter of Yepes v Fichera, 230 AD2d 803; Feld v Feld, 214 AD2d 884; Frieland v Frieland, 200 AD2d 484; Ruggerio v Ruggerio, 173 AD2d 595, 597).
The husband’s remaining contentions are without merit.
O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.